Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 11/16/21.		
Claims 1-12 are pending.
Information Disclosure Statement
	The IDS filed 9/9/21 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 5, and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al., US 2017/0264398, (“Uchino”), in view of Tabet et al., US 9,615,329, (“Tabet”), Yoo et al., US 2017/0026976, (“Yoo”), newly cited and Jiang et al., US 2017/0207884, (“Jiang”), newly cited.
Independent Claims
	Regarding independent claim 1, Uchino teaches the claimed limitations “A re-transmission control method of downlink data to be transmitted from a radio base station (Fig. 14, eNB 10) to a radio terminal (Fig. 14, terminal 20), the method comprising: 
by the radio terminal (Fig. 14, terminal 20), 
transmitting information regarding decoding performance of the radio terminal to the radio base station (see Fig. 14, step S601 and paragraph no. 0150 which discloses “the capability reporting unit 205 of the terminal 20 reports information on a processing capability of the terminal 20 itself to the eNB 10” and paragraph no. 0151 the HARQ process number=2; the ACK/NACK transmission timing=50s …”); 
receiving the downlink data from the radio base station (Fig. 14, step S604 and paragraph nos. 0153, 0145); 
transmitting a re-transmission request of the downlink data to the radio base station in a case where an error in the downlink data is detected (paragraph nos. 0153, 0145; the “re-transmission request” reads on the NACK reported by the terminal 20 to the eNB 10 when there are errors in the received data from the eNB 10; see also paragraph nos. 0005 and 0049 which define a NACK); 
receiving a re-transmission configuration based on the information regarding decoding performance of the radio terminal, from the radio base station (see Fig. 14, step S602 and paragraph nos. 0151, 0153, and 0140 which disclose that a control signal including the setting values of the HARQ TASK is received by terminal 20 from eNB 10, and this control signal is based on the information on the processing capability of the terminal 20 transmitted by the terminal 20 to the eNB 10 in step S601 of Fig. 14; the “re-transmission configuration” reads on the disclosed control signal including the setting values of the HARQ TASK); 
receiving the downlink data re-transmitted from the radio base station (see Fig. 14, step S604 and paragraph nos. 0153, 0148 and in particular, paragraph no. 0148 retransmitted data to the terminal 20, 100s after receiving the ACK/NACK”); and 
decoding the re-transmitted downlink data in accordance with the re- transmission configuration” (see Fig. 14, steps S602, S603, S604 and paragraph nos. 0151, 0153, 0145, 0146 which disclose that the retransmitted data is decoded by the terminal 20 based on the setting values of the HARQ TASK/control signal received from the eNB 10) as recited in claim 1.
Uchino does not explicitly teach receiving the re-transmission configuration “in a physical downlink control channel (PDCCH)” nor does it teach receiving the re-transmission configuration “after transmission of the re-transmission request” as recited in claim 1.  Note that Uchino does teach receiving the control signal or “re-transmission configuration” in a signal used for the physical layer (see paragraph no. 0140) which could implicitly refer to a PDCCH.
Tabet more explicitly teaches a UE receiving downlink HARQ information and supplemental DL allocation for the retransmission within the PDCCH 504, see col. 12, lines 23-31 and col. 13, lines 45-55.  The disclosed supplemental DL allocation is analogous to the claimed “re-transmission configuration” since the supplemental DL allocation relates to the retransmission of the data.  Hence, Tabet teaches the limitation “in a physical downlink control channel (PDCCH).”

Tabet also teaches the limitation “after transmission of the re-transmission request” since the supplemental DL allocation or “re-transmission configuration” is received by the UE from the network apparatus 300 after the UE transmits a NACK to the network apparatus 300 or eNodeB, see col. 13, lines 40-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino and Tabet by incorporating the additional teachings of Tabet to delay a HARQ retransmission for the UE such that the UE can remain inactive during a sleep mode of operation thereby saving power at the UE, as suggested by Tabet in col. 2, lines 24-34.  Furthermore, such a modification is deemed nothing more than a rearrangement of the steps in Uchino, e.g., the step S604 in Fig. 14 is rearranged to precede steps S602 and S603, and such a rearrangement of steps is deemed well within the skill of one of ordinary skill in the art since no unexpected results are seen to occur and/or would lead to improved data reception reliability at the UE since the updating of HARQ settings is predicated on the channel conditions between the UE and the eNB.
the decodinq performance of the radio terminal includinq one or more parameters selected from a group of parameters consisting of an index value, a code rate, and a maximum decoder throughput” as now recited in claim 1.  Uchino does teach that the UE reports to the base station certain capability information consisting of three parameters – the HARQ process number, the ACK/NACK transmission timing, and the HARQ RTT Timer value, see paragraph no. 0151.  The newly added limitation “an index value” is broadly interpreted to read on Uchino’s HARQ process number and hence, Uchino teaches at least this parameter in its group of three parameters.  In other words, Uchino (and Takeda) does not teach that the group of parameters also consists of “a code rate and a maximum decoder throughput” as now recited in claim 1.  However, such parameters are well known in the art as evidenced by Yoo and Jiang, see below.
Yoo teaches that a UE signals to the base station an indication of its decoder throughput which is interpreted as its maximum decoder throughput since it discloses that the decoder throughput is how many bits the decoder can decode at a given time, see paragraph no. 0053.  Hence, Yoo teaches the newly added limitation “a maximum decoder throughput.”  Yoo also teaches that the UE may signal its set of supported coding schemes to the base station, see paragraph no. 0059.  Since each coding scheme, e.g., turbo code, has its own code rate, Yoo implicitly signals “a code rate” when the UE signals the coding scheme to the base station.  Hence, Yoo teaches the “a code rate” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino and Tabet by incorporating the teachings of Yoo and Jiang in order to support flexible coding schemes, as suggested by Yoo in paragraph no. 0049.  In addition, it would have been further obvious since each recited parameter (i.e., index value, code rate, maximum decoder throughput) is well known in the art as evidenced by the cited art and to compose such a group of parameters is deemed nothing more than a routine design consideration which is well within the skill of one of ordinary skill in the art.
Regarding independent claim 5, this independent claim is a corresponding apparatus (i.e. radio terminal) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 5, see Fig. 7, processor 413, of Uchino for a “controller” within a terminal.
Regarding independent claim 9, Uchino teaches the claimed limitations “A radio base station (see Fig. 6, eNB 10 and Fig. 14) capable of performing re-transmission control of downlink data to be transmitted to a radio terminal, the radio base station comprising: 
a controller (Fig. 6, processor 313) configured to operate the radio base station to
receive information regarding decoding performance of the radio terminal from the radio terminal (Fig. 14, step S601, supra), 
transmit the downlink data to the radio terminal (Fig. 14, step S604, supra), 
transmit re-transmission configuration based on the information regarding the decoding performance of the radio terminal to the radio terminal (Fig. 14, step S602, supra), and 
transmit the downlink data indicated by the re-transmission request to the radio terminal in accordance with the re-transmission configuration and causes the radio terminal to decode the downlink data in accordance with the re-transmission configuration” (Fig. 14, step S604, supra) as recited in claim 9.
Uchino does not teach transmitting a re-transmission configuration “in a case where a re-transmission request indicating that an error is detected in the downlink data is received from the radio terminal” nor explicitly teach transmitting the re-transmission configuration “in a physical downlink control channel (PDCCH)” as recited in claim 9.
PDCCH 504, see col. 12, lines 23-31 and col. 13, lines 45-55.  The disclosed supplemental DL allocation is analogous to the claimed “re-transmission configuration” since the supplemental DL allocation relates to the retransmission of the data.  Hence, Tabet teaches the limitation “in a physical downlink control channel (PDCCH).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino by incorporating the teachings of Tabet to use the well known PDCCH in a physical layer in transmitting a control signal to the terminal since the use of the PDCCH allows for low latency signaling to the terminal from the eNB and is commonly done in the art.
Tabet also teaches the limitation “in a case where a re-transmission request indicating that an error is detected in the downlink data is received from the radio terminal ” since the supplemental DL allocation or “re-transmission configuration” is received by the UE from the network apparatus 300 after the UE transmits a NACK to the network apparatus 300 or eNodeB, see col. 13, lines 40-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino and Tabet by incorporating the additional teachings of Tabet to delay a HARQ retransmission for the UE such that the UE can remain inactive during a sleep mode of operation thereby saving power at the 
Uchino and Tabet do not teach the entirety of the newly added limitations “the decodinq performance of the radio terminal includinq one or more parameters selected from a group of parameters consisting of an index value, a code rate, and a maximum decoder throughput” as now recited in claim 9.  Uchino does teach that the UE reports to the base station certain capability information consisting of three parameters – the HARQ process number, the ACK/NACK transmission timing, and the HARQ RTT Timer value, see paragraph no. 0151.  The newly added limitation “an index value” is broadly interpreted to read on Uchino’s HARQ process number and hence, Uchino teaches at least this parameter in its group of three parameters.  In other words, Uchino (and Takeda) does not teach that the group of parameters also consists of “a code rate and a maximum decoder throughput” as now recited in claim 9.  However, such parameters are well known in the art as evidenced by Yoo and Jiang, see below.
decoder throughput which is interpreted as its maximum decoder throughput since it discloses that the decoder throughput is how many bits the decoder can decode at a given time, see paragraph no. 0053.  Hence, Yoo teaches the newly added limitation “a maximum decoder throughput.”  Yoo also teaches that the UE may signal its set of supported coding schemes to the base station, see paragraph no. 0059.  Since each coding scheme, e.g., turbo code, has its own code rate, Yoo implicitly signals “a code rate” when the UE signals the coding scheme to the base station.  Hence, Yoo teaches the “a code rate” limitation of claim 1.  However, Jiang more clearly teaches the “a code rate” limitation of claim 1, see paragraph no. 0123 which discloses that the “UE may signal its preferred lowest code rate after HARQ transmissions” to the base station.  Hence, Yoo in combination with Jiang teach what Uchino and Takeda lack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino and Tabet by incorporating the teachings of Yoo and Jiang in order to support flexible coding schemes, as suggested by Yoo in paragraph no. 0049.  In addition, it would have been further obvious since each recited parameter (i.e., index value, code rate, maximum decoder throughput) is well known in the art as evidenced by the cited art and to compose such a group of parameters is deemed nothing more than a routine design consideration which is well within the skill of one of ordinary skill in the art.
Claims 2-3, 6-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino, Tabet, Yoo, and Jiang as applied to claims 1, 5, and 9 above, and further in view of Hoshino et al., US 8,532,164, (“Hoshino”) and Takahashi et al., US 2019/0053221, (“Takahashi”).
Regarding claims 2, 6, and 10, Uchino, Tabet, Yoo, and Jiang generally do not teach but Hoshino teaches “wherein the code rate indicated by the parameter for the code rate, which is included in the re-transmission configuration does not exceed decoding performance of the radio terminal (implicit in the MCS transmitted to the UE since the MCS would not inherently “exceed decoding performance of the radio terminal”), which is indicated by information regarding the decoding performance of the radio terminal (taught by Uchino, supra), and the radio terminal receives the re-transmission configuration including the parameter for the code rate from the radio base station in the PDCCH” (col. 9, lines 21-28; while Hoshino does not explicitly teach “in the PDCCH,” this would logically follow from the combination, infra, since Tabet teaches using a PDCCH, supra) as recited in claim 2 and similarly recited in claims 6 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino, Tabet, Yoo, and Jiang by incorporating the teachings of Hoshino to improve the throughput by decreasing the overhead of the retransmission control signaling, as suggested by Hoshino in col. 9, lines 52-55.
does not exceed decoding performance of the radio terminal,” Takahashi more clearly teaches this limitation, see paragraph no. 0058 which discloses “the scheduler 104 performs scheduling in a range that does not exceed the maximum bit rate specified for the UE category, based on the UE capability reported from the user equipment UE.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino, Tabet, Yoo, Jiang and Hoshino by incorporating the teachings of Takahashi to allow the UE supporting a specific UE category to properly perform communication within the range of the capability of the UE, as suggested by Takahashi in paragraph no. 0010.
Regarding claims 3, 7, and 11, Uchino and Tabet do not teach but Hoshino teaches “wherein the parameter for the code rate is a modulation and coding scheme (MCS) index” (col. 9, lines 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino, Tabet, Hoshino, and Takahashi by incorporating the additional teachings of Hoshino to improve the throughput by decreasing the overhead of the retransmission control signaling, as suggested by Hoshino in col. 9, lines 52-55.
Claims 4, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino, Tabet, Yoo, and Jiang as applied to claims 1, 5, 9 above, and further in view of Matsuda et al., US 2021/0105098, (“Matsuda”).
Regarding claims 4, 8, and 12, Uchino teaches “wherein the downlink data is configured by one or more re-transmission units” (“re-transmission units” reads on either packets (paragraph no. 0092) or subframes (paragraph no. 0111)) as recited in each claim.
Uchino, Tabet, Yoo, and Jiang do not teach but Matsuda teaches “the re-transmission configuration includes a parameter for a number of the re-transmission units to be retransmitted (Fig. 8, step S111 and paragraph no. 0103; the “parameter” reads on the control information sent by the base station, via DCI, that CBG#2 and CBG#3 are retransmitted), in the downlink data (see Fig. 8, step S111 and paragraph no. 0103 which discloses that CBG#2 and CBG#3 are retransmitted in the downlink data), and the radio terminal receives the re-transmission configuration including the parameter for the number of the re-transmission units from the radio base station in the PDCCH” (see Fig. 8, step S111 and paragraph no. 0103 which discloses that the control information is received via DCI) as recited in claim 4 and similarly recited in claims 8 and 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Uchino, Tabet, Yoo, and Jiang by .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, re claims 1, 5, and 9, that the combination of Uchino and Tabet would frustrate and defeat the purpose of Uchino, see page 10 of the amendment.  This argument is not persuasive since applicant has not provided any evidentiary support for this assertion.  In addition, applicant has not provided any detailed explanation of the “purpose” of Uchino and hence, it is not readily apparent how such a purpose would be frustrated and defeated by the proposed combination of these two references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See paragraph no. 0227 of Kim et al., US 2019/0260501, (“Kim”) which discloses that a UE reports to a base station its capability that the UE can decode .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414